Title: From Benjamin Franklin to Landais, 15 October 1779
From: Franklin, Benjamin
To: Landais, Pierre

Sir,Passy Oct. 15th. 1779
I receivd the Letter you did me the honour of writing to me the 4th. inst. with an Abstract of your Journal; I thank you for your care in sending it so early, & I congratulate you on the success of your cruize.
But I am sorry to find, there are charges against you for disobedience of Orders, & also that the Ministry here think the great loss among the King’s subjects viz. the french Volunteers on board the Bon-homme Richard, was owing to your not coming up sooner to her assistance, as it is supposed you might have done. M. De Sartine has in consequence written to me, that it is expected I shoud cause an immediate enquiry to be made into your conduct. A Court martial is the regular way if you choose it. But as that may occasion a long discussion, & be in many respects at this time inconvenient to the Service, I have (with the advice too of your friend M. de Chaumont) thought it better to give you an opportunity of justifying yourself, both to the Ministry & to me, by coming directly to Paris which I do hereby accordingly desire (or to use a stronger expression as you may think such necessary to justify your leaving your ship, I do require) that you render yourself here as soon as possible. I need not advise you to bring with you, such Papers & Testimonies as you may think proper for your justification. And will only add that you may be sure of finding in me every disposition to do that justice of your character which it shall appear to merit. I have the honor, &c
signed B Franklin
Honble. Capt. Landais

P.S. I have the pleasure to acquaint you that the two Prizes you sent to Norway are safely arrived at Bergen.




I certify this to be a true Copy from the original
Ludwell Lee

